


Exhibit 10.1

PURCHASE AND SALE CONTRACT

by and among

Care YBE Subsidiary LLC, a Delaware limited liability company,

a wholly owned subsidiary of Care Investment Trust Inc.,

a Maryland corporation, or assigns,

as Buyer,

and

Ames Bickford Cottage, L.L.C., a Kansas limited liability company,

Bourbonnais Bickford House, L.L.C., a Kansas limited liability company,

Burlington Bickford Cottage, L.L.C., a Kansas limited liability company,

Crawfordsville Bickford Cottage, L.L.C., a Kansas limited liability company,

Lincoln Bickford Cottage, L.L.C., a Kansas limited liability company,

Marshalltown Bickford Cottage, L.L.C., a Kansas limited liability company,

Moline Bickford Cottage, L.L.C., a Kansas limited liability company,

Muscatine Bickford Cottage, L.L.C., a Kansas limited liability company,

Quincy Bickford Cottage, L.L.C., a Kansas limited liability company,

Rockford Bickford House, L.L.C., a Kansas limited liability company,

Springfield Bickford House, L.L.C., a Kansas limited liability company, and

Urbandale Bickford Cottage, L.L.C., a Kansas limited liability company

each, as a Seller, and collectively, as Sellers

and

Sioux City Bickford Cottage, II, L.L.C., a Kansas limited liability company,

Bickford Senior Living Group, L.L.C., a Kansas limited liability company, and

Eby Realty Group, LLC, a Kansas limited liability company

as additional parties affiliated with Sellers

and

Bickford Master I, L.L.C., a Kansas limited liability company, as Tenant

and

Care Investment Trust Inc., a Maryland corporation,

as an additional party affiliated with Buyer

 

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

1.

 

DEFINITIONS

 

2

 

 

 

 

 

2.

 

PURCHASE, SALE AND LEASE OF PROPERTY

 

8

 

 

 

 

 

3.

 

PURCHASE PRICE FOR PROPERTIES

 

9

 

 

 

 

 

4.

 

CLOSING DATE

 

9

 

 

 

 

 

5.

 

TERMINATION AND PARTIAL TERMINATION

 

9

 

 

 

 

 

6.

 

TITLE AND SURVEY MATTERS

 

11

 

 

 

 

 

7.

 

AGREED DOCUMENTS FOR EXECUTION AT CLOSING

 

12

 

 

 

 

 

8.

 

CONDITIONS TO CLOSE

 

14

 

 

 

 

 

9.

 

DELIVERIES AT CLOSING

 

19

 

 

 

 

 

10.

 

CLOSING AND OTHER COSTS, ADJUSTMENTS AND PRORATIONS

 

22

 

 

 

 

 

11.

 

INSPECTIONS

 

24

 

 

 

 

 

12.

 

TITLE TO PROPERTY; STATE OF TITLE TO BE CONVEYED

 

24

 

 

 

 

 

13.

 

COVENANTS, REPRESENTATIONS AND WARRANTIES

 

24

 

 

 

 

 

14.

 

EMINENT DOMAIN

 

27

 

 

 

 

 

15.

 

CASUALTY

 

28

 

 

 

 

 

16.

 

REMEDIES UPON DEFAULT

 

28

 

 

 

 

 

17.

 

NOTICES

 

29

 

 

 

 

 

18.

 

BROKERAGE COMMISSIONS

 

30

 

 

 

 

 

19.

 

AGREEMENT TO INDEMNIFY

 

30

 

 

 

 

 

20.

 

NON-COMPETE/NON-SOLICITATION

 

31

 

 

 

 

 

21.

 

MISCELLANEOUS PROVISIONS

 

32

 

 

i

 

--------------------------------------------------------------------------------






Attachments:

 

Exhibit A

 

Seller and Facility Information

Exhibit B-1 to B-12

 

Legal Description of Real Property with respect to each Facility

Exhibit C

 

Allocation of Purchase Price among Properties

Exhibit D

 

Intentionally Deleted

Exhibit E

 

Major Documents (Exhibits E-1 to E-6)

Exhibit F

 

Facility Agreed Forms (Exhibits F-1 to F-8)

Exhibit G

 

Exceptions to Non-Compete

 

 

ii

 

--------------------------------------------------------------------------------






 

PURCHASE AND SALE CONTRACT

(for 12 Facilities)

THIS PURCHASE AND SALE CONTRACT (this “Agreement”) is made and entered into as
of the 14th day of May, 2008 (the “Effective Date”) by and among Ames Bickford
Cottage, L.L.C., a Kansas limited liability company, Bourbonnais Bickford House,
L.L.C., a Kansas limited liability company, Burlington Bickford Cottage, L.L.C.,
a Kansas limited liability company, Crawfordsville Bickford Cottage, L.L.C., a
Kansas limited liability company, Lincoln Bickford Cottage, L.L.C., a Kansas
limited liability company, Marshalltown Bickford Cottage, L.L.C., a Kansas
limited liability company, Moline Bickford Cottage, L.L.C., a Kansas limited
liability company, Muscatine Bickford Cottage, L.L.C., a Kansas limited
liability company, Quincy Bickford Cottage, L.L.C., a Kansas limited liability
company, Rockford Bickford House, L.L.C., a Kansas limited liability company,
Springfield Bickford House, L.L.C., a Kansas limited liability company, and
Urbandale Bickford Cottage, L.L.C., a Kansas limited liability company, (each of
the foregoing referred to individually as a “Seller” and collectively as the
“Sellers”), each of the Sellers having a mailing address at 13795 S. Mur-Len
Road, Suite 301, Olathe, Kansas 66062, and Care YBE Subsidiary LLC, a Delaware
limited liability company, a wholly owned subsidiary of Care Investment Trust
Inc., a Maryland corporation, or its assigns, having a mailing address at 505
Fifth Avenue, 5th Floor, New York, New York 10017, or its assigns (“Buyer”),
Care Investment Trust, Inc., a Maryland corporation (“Care”), having a mailing
address at the same address as Buyer, Bickford Master I, L.L.C., a Kansas
limited liability company, having a mailing address at 13795 S. Mur-Len Road,
Suite 301, Olathe, Kansas 66062 (“Tenant”), Sioux City Bickford Cottage II,
L.L.C., a Kansas limited liability company (“Sioux City II”), Bickford Senior
Living Group, L.L.C., a Kansas limited liability company (“Manager”) and Eby
Realty Group, L.L.C., a Kansas limited liability company(“Eby”) (each of Sioux
City II, Manager, and Eby having a mailing address at 13795 S. Mur-Len Road,
Suite 301, Olathe, Kansas 66062.

RECITALS

 

A.

Pursuant to that certain Purchase and Sale Contract dated as of March 31, 2008
between Sioux City II as seller and Care as buyer (“Sioux City II Purchase
Agreement”), Buyer acquired an assisted living facility and related property
located in Sioux City, Iowa (the “Sioux City II Facility”) and leased the Sioux
City II Facility back to Sioux City II, as tenant, pursuant to a Lease Agreement
dated as of March 31, 2008 (“Sioux City II Lease”).

 

B.

In connection with the Sioux City II Purchase Agreement, Care entered into an
Option Agreement dated as of March 31, 2008 (“Option Agreement”) with Eby and
Manager for the eleven (11) assisted living facilities further identified in
Exhibit A attached hereto (each referred to individually as a “Facility” and
collectively the “Option Facilities”), Care has assigned its rights under the
Option Agreement to Buyer, and Buyer by its execution of this Agreement is
exercising its “Purchase Option” (as defined in the Option Agreement) with
respect to the Option Facilities.

 

 

--------------------------------------------------------------------------------






 

C.

The parties desire to add an additional assisted living facility further
identified in Exhibit A as the Burlington Facility to this Agreement (the
“Burlington Facility” and also being referred to individually as a “Facility”
and collectively with the Option Facilities, as the “Facilities”).

 

D.

As further provided in this Agreement, Sioux City II and Care expect to enter
into a separate Purchase and Sale Contract for the sale of the Sioux City II
Facility back to Sioux City II (“Sioux City II Sale Agreement”), with the
closing under the Sioux City II Sale Agreement intended to occur simultaneously
with the closing under this Agreement. Upon the closing under the Sioux City II
Sale Agreement, the Sioux City II Lease shall terminate, as further provided in
the Sioux City II Sale Agreement.

 

E.

Immediately following the acquisition of the Properties (capitalized terms used
and not otherwise defined herein having the meanings ascribed to such terms in
Section 1) by Buyer under this Agreement, (i) Buyer as landlord (in its capacity
as landlord, the “Landlord”) is to enter into a Master Lease Agreement with
Tenant as tenant for the lease of the Properties (being the Facilities and
certain related property) and (ii) Tenant will sublease back to each Seller the
respective Facility sold by that Seller.

 

F.

The Sellers will ultimately remain responsible for services associated with and
provided to the residents of the assisted living units contained in their
respective Facilities and will remain the operators of such Facilities pursuant
to the terms of their respective Subleases and the Master Lease Agreement.

 

G.

The parties hereto desire to enter into this Agreement setting forth their
agreement regarding the purchase and sale of the Properties.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and the Option Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby incorporate the
Recitals above as part of this Agreement and further agree as follows:

1. Definitions. In addition to other words and terms defined elsewhere in this
Agreement, as used herein the following words and terms shall have the following
meanings, respectively, unless the context hereof otherwise clearly requires:

“Additional Collateral Amendments” shall have the meaning given that term in
Section 7.1.(7).

“Affiliate” shall mean any Person owned by, under common control with or
controlled, directly or indirectly, by another Person, including a parent
entity, or the Person which controls (directly or indirectly) another Person.

“Appurtenant Easements” means all easements, rights of way, reservations,
privileges, appurtenances, and other estates and rights of the applicable Seller
pertaining to the Land and the Improvements.

 

 

2

 

--------------------------------------------------------------------------------






“Assignee” shall have the meaning ascribed to that term in Section 21.1 hereof.

“Burlington Facility” has the meaning given such term in the Recitals.

“Casualty Termination Event” shall have the meaning ascribed to that term in
Section 15 hereof.

“Closing” shall mean the consummation of the purchase and sale of the Properties
in accordance with the terms of this Agreement.

“Condemnation Termination Event” shall have the meaning ascribed to that term in
Section 14 hereof.

“Contracts” shall mean, with respect to a Property and its related Seller, any
and all (a) equipment leases relating to the Property and to which the Seller or
the current operator of the Property is a party, (b) motor vehicle leases
relating to motor vehicles used in the operation of the Property and to which
the Seller or the current operator of the Property is a party, and (c) other
contracts to which the Seller or the current manager of the Property is a party,
which benefit such Property, are disclosed in writing to Buyer on or before the
Closing, are acceptable to Buyer in Buyer’s sole and absolute discretion, and
are to survive the Closing and be delivered to Buyer, but shall not include the
Excluded Assets.

“Deed” or “Deeds”, individually or collectively, shall mean the special warranty
deeds from each Seller to Buyer conveying fee simply interest of the applicable
Premises as contemplated herein.

“Earn Out Agreement” shall have the meaning given to that term in Section 7.1.

“Eby” shall mean Eby as defined in the introductory paragraph of this Agreement,
and which is the sole member of Tenant.

“Entity” shall mean any corporation, general or limited partnership, limited
liability company, partnership, stock company or association, joint venture,
association, company, trust, bank, trust company, land trust, business trust,
cooperative, any government or agency or political subdivision thereof or any
other entity.

“Excluded Assets” shall mean (i) any right, title or interest in the names “Eby”
or “Bickford Cottage” or “Bickford House” or “Bickford Senior Living” or any
combination or variation thereof or any other trademark or trade name used by or
filed by Seller or its Affiliates; (ii) all property owned by a Seller or any of
its Affiliates, not normally located at the Property and used, but not
primarily, in connection with the operation of the Property; (iii) all items,
tangible or intangible, consisting of Proprietary Information; (iv) all books,
ledger sheets, files and records, but not any information therein relating to
the Property except as otherwise excluded hereunder; (v) any motor vehicles;
(vi) operating licenses and permits, (vii) telephones and related equipment not
owned by Sellers, and (viii) the Excluded Contracts and all other contracts
pertaining to the operation of the Property other than the Contracts.

 

 

3

 

--------------------------------------------------------------------------------






“Excluded Contracts” shall mean the Management Agreements, Resident Agreements,
Service Licenses, the equipment lease(s) relating to telephone equipment at the
Facilities, and those other contracts not accepted by Buyer.

“Excluded Property” shall have the meaning given such term in Section 5 hereof.

“Expansion Projects” shall mean the construction projects for eleven (11)
additional units at Lincoln Bickford Cottage, seven (7) additional units at
Moline Bickford Cottage, seven (7) additional units at Quincy Bickford Cottage,
and fourteen (14) units at Springfield Bickford House as more fully described in
the Lease.

“Facility” shall mean each assisted living facility identified in Exhibit A and
described therein as to Facility name, type or category of facility, street
address, and identifying the Seller which is the owner thereof; each Facility is
located on a portion of the Land; References in this Agreement to “the Facility”
shall mean each Facility individually unless expressly stated otherwise, and
references to “a Facility” shall mean a single Facility. References to “the
Facilities” shall mean the Facilities, collectively, unless otherwise stated.

“Facility State” or “Facility States”, individually or collectively, shall mean
each state in which a Facility is located.

“FF&E” shall mean all items of tangible personal property and fixtures with
respect to a Facility, or collectively with respect to the Facilities as the
context may indicate, other than Excluded Assets, including, but not limited to:
(a) all equipment, machinery, fixtures, and other items of property, now or
hereafter permanently affixed to or incorporated into the Property, including,
without limitation, all furnaces, boilers, heaters, electrical equipment,
heating, plumbing, lighting, ventilating, refrigerating, incineration, air and
water pollution control, waste disposal, air-cooling and air-conditioning
systems and apparatus, sprinkler systems and fire and theft protection
equipment, all of which, to the maximum extent permitted by law, are hereby
deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto; (b) all
furniture, furnishings, movable walls or partitions, moveable machinery,
moveable equipment, computers or trade fixtures or other personal property of
any kind or description used or useful in the business on or in the Property,
and located on or in the Property, and all modifications, replacements,
alterations and additions to such personal property; (c) all linen, china,
tableware, uniforms and similar items, whether used in connection with public
space or tenant rooms; (d) all “inventory,” “equipment” and “fixtures” as those
terms are defined under the Model Uniform Commercial Code; (e) “Property and
Equipment,” “P&E,” and “FF&E” (as such terms are customarily used and in the
most broad and inclusive sense), as well as all other items included within the
category of inventory; and (f) all other tangible personal property used in
connection with the operation, ownership or maintenance of the Property, but
excluding any furniture or other personal property of residents of a Facility.

“Guaranty” shall have the meaning given that term in Section 7.1.

 

 

4

 

--------------------------------------------------------------------------------






“Hazardous Materials” shall mean all toxic or hazardous materials, chemicals,
wastes, pollutants or similar substances, including, without limitation, toxic
mold, Petroleum (as hereinafter defined), asbestos insulation and/or urea
formaldehyde insulation, which are regulated, governed, restricted or prohibited
by any federal, state or local law, decision, statute, rule, regulation or
ordinance currently in existence or hereafter enacted or rendered (collectively,
the “Hazardous Materials Laws”) including, but not limited to, those materials
or substances defined as “hazardous substances,” “hazardous materials”, “toxic
substances”, “hazardous wastes” or “pollutants” in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801, et seq., the Toxic Substances Control Act, 15 U.S.C. Section 2601
et seq., the Clean Air Act, 42 U.S.C. Section 7401 et seq., the Clean Water Act,
33 U.S.C. Section 1251 et seq., and any applicable statutes, ordinances or
regulations under the laws of the Facility States, and any rules and regulations
promulgated thereunder, all as presently or hereafter amended. “Petroleum” for
purposes of this Agreement shall include, without limitation, oil or petroleum
of any kind and in any form including but not limited to oil, petroleum, fuel
oil, oil sludge, oil refuse, oil mixed with other waste, crude oil, gasoline,
diesel fuel and kerosene.

“Improvements” shall mean with respect to each Facility, the Facility and all
buildings, fixtures, structures and other improvements situated on, affixed to
or appurtenant to the Premises, and all appurtenances thereto, including but not
limited to all roofs, plumbing systems, electric systems, HVAC systems,
roadways, alleyways, pavement, accessways, curb cuts, parking, drainage systems
and facilities, landscaping, and utility facilities and connections for sanitary
sewer, potable water, irrigation, electricity, telephone and natural gas, if
applicable, to the extent the same form a part of the Premises.

“Intangible Property” shall mean, with respect to each Facility, (i) all
transferable or assignable governmental permits, including licenses and
authorizations required for the construction, ownership and operation of all
Improvements, including without limitation, certificates of occupancy, building
permits, signage permits, liquor licenses, site use approvals, zoning
certificates, environmental and land use permits (the fees for which have been
fully paid) and any and all necessary approvals from state or local authorities
and other approvals granted by any public body or by any private party pursuant
to a recorded instrument relating to the Premises; (ii) plans, specifications,
working drawings, studies, reports and surveys; (iii) warranties from
manufacturers, contractors, architects, engineers, and material and labor
suppliers whether written or implied and; (iv) guarantees held by the related
Seller and/or its affiliates, but excluding such items which are held by Seller
in order to permit it to operate such Facility in accordance with the terms of
the Lease and its applicable Sublease and excluding the Excluded Assets.

“Land” shall mean all the collective real property described on the related
Exhibit B (one of Exhibit B-1 through Exhibit B-12) attached hereto and
incorporated herein. When the term “Land” is used with respect to a single
Property, “Land” shall mean only that portion of the Land which comprises such
Property.

“Landlord” shall mean Buyer in its capacity as landlord under the Lease.

 

 

5

 

--------------------------------------------------------------------------------






“Lease” shall mean that certain Master Lease Agreement entered into at Closing
between Buyer, as landlord, and Tenant, as tenant, pursuant to which Tenant (as
tenant) shall lease the Properties from Buyer.

“Lender” shall mean Red Capital Mortgage, Inc. or any other lender which
provides acquisition financing to Buyer.

“Loan” shall mean that certain loan from Lender to Buyer in an amount to be
determined by Buyer and Lender between $72,000,000.00 and $75,000,000.00 secured
by a first mortgage lien on the Properties.

“Manager” shall mean the “Manager” as defined in the introductory paragraph of
this Agreement which has entered into Management Agreements with each Seller
pursuant to which Manager manages each of the Facilities.

“Management Agreement” or “Management Agreements” shall mean individually or
collectively the Management Agreement entered into between Manager and each
Seller pursuant to which Manager has been hired to manage the applicable
Facility.

“Option Agreement” shall have the meaning given in the Recitals.

“Option Facilities” shall have the meaning given in the Recitals.

“Partial Termination Event” shall have the meaning given in Section 5 hereof.

“Partial Termination Notice” shall have the meaning given such term in Section
5.

“Partial Termination Right” shall have the meaning given such term in Sections
5, 14 and 15.

“Permits” shall mean all governmental permits and approvals, including licenses
and authorizations, required for the construction, ownership and operation of
the Facility located on the applicable Premises, including without limitation
healthcare regulatory licenses, skilled nursing facility licenses, residential
care for the elderly licenses, assisted living licenses, occupational licenses
and/or qualifications to do business, certificates of need, certificates of
authority, certificates of occupancy, building permits, signage permits, site
use approvals, zoning certificates, environmental and land use permits, and any
and all necessary approvals from state or local authorities and other approvals
granted by any public body or by any private party pursuant to a recorded
instrument relating to the Premises and Facility.

“Permitted Exceptions” shall mean those title matters to which Buyer has
consented to or been deemed to consent to pursuant to Section 6.3 hereof.

“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

 

 

6

 

--------------------------------------------------------------------------------






“Plans” shall mean the final “as-built” plans for the Improvements, which are to
be furnished by Sellers to Buyer pursuant to Section 8.1.1 of this Agreement.

“Pledge Agreement” shall have the meaning ascribed to that term in Section 7.1.

“Premises” shall mean with respect to each Facility, the Land and Improvements.

“Property” shall mean with respect to each Facility, all of the applicable
Seller’s right, title and interest in and to the Land, Improvements, Appurtenant
Easements, FF&E, the Contracts and the Intangible Property.

“Properties” is a collective reference to all twelve (12) Properties.

“Proprietary Information” shall mean (a) all computer software and accompanying
documentation (including all future upgrades, enhancements, additions,
substitutions and modifications thereof), other than that which is commercially
available, which are used by any Seller or any Affiliate thereof in connection
with the property management system and all future electronic systems developed
by Sellers or any Affiliate thereof for use with respect to any Property, (b)
all manuals, brochures and directives used by Sellers or any Affiliate thereof
with respect to the procedures and techniques to be used in operating the
Properties, and (c) employee records which must remain confidential either under
applicable legal requirements or under reasonable corporate policies of Sellers
or any Affiliate thereof.

“Purchase Price” shall have the meaning given that term in Section 3.

“Resident Agreements” shall mean the agreements entered into with the residents
of a Facility by the applicable Seller, Manager or their Affiliates.

“Security Agreements” shall have the meaning given to that term in Section 7.1.

“Seller Parties” shall mean the Sellers, Manager, Eby and Tenant collectively,
unless otherwise indicated.

“Seller Party Representative” shall mean Michael Eby who may deliver a notice or
make an election in behalf of the Seller Parties under this Agreement.

“Service Licenses” shall mean the contracts or licenses entered into by a Seller
or Manager with respect to the provision of services to the residents of a
Facility.

“Sioux City II,” “Sioux City II Purchase Agreement,” “Sioux City II Facility,”
and “Sioux City II Lease,” shall each have the meanings given such terms in the
Recitals.

“Sioux City II Premises” shall mean the land and improvements with respect to
the Sioux City II Facility.

“Sioux City II Sale Agreement” shall have the meaning given such term in the
Recitals.

 

 

7

 

--------------------------------------------------------------------------------






“Sublease” shall mean each sublease being entered into between Tenant as
sublandlord and a Seller as subtenant for the sublease back to that Seller of
the respective Property sold by that Seller to Buyer.

“Subtenant” shall mean each Seller in its capacity as subtenant under its
respective Sublease; “Subtenants” refers to the Subtenants collectively.

“Subtenants Guaranty” shall have the meaning given that term in Section 7.1.

“Title Commitment” or “Title Commitments”, individually or collectively, shall
have the meaning given in Section 6.1 hereof.

“Title Company” shall mean Fidelity National Title Insurance Company, located in
Richmond, Virginia, which shall issue the owner’s policies of title insurance,
as required hereunder.

“Wabash Mortgage” shall mean that certain Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing executed by the Wabash Owner in
favor of Care, dated March 31, 2008, as the same may be assigned by Care to
Buyer and amended by the “Wabash Mortgage Amendment” in connection with Closing
to secure the obligations of Tenant under the Lease.

“Wabash Owner” shall mean Wabash Bickford Cottage, L.L.C.

“Wabash Premises” shall mean the land and improvements more particularly
described in the Wabash Mortgage and relating to the assisted living facility in
Wabash County, Indiana owned by Wabash Owner.

2. Purchase, Sale and Lease of Property. Subject to the terms, provisions and
conditions set forth herein:

(a) Sellers hereby agree to sell and convey to Buyer and Buyer agrees to
purchase from Sellers, all the Properties (consisting of a total of 12
Properties), each such Property consisting of one of the 12 Facilities described
on Exhibit A attached hereto, together with the respective Seller’s right, title
and interest in and to the Land, Improvements, Appurtenant Easements, FF&E,
Contracts and Intangible Property pertaining to such Facility;

(b) Buyer hereby agrees to lease the Properties to Tenant and Tenant agrees to
lease the Properties from Buyer pursuant to the terms of the Lease;

(c) Tenant hereby agrees to sublease each Property to the respective Seller of
that Property and the Sellers respectively agree to sublease each Property from
Tenant pursuant to the Subleases; and

(d) Eby, Manager and each Seller hereby agree to guaranty all obligations of
Tenant under the Lease.

 

 

8

 

--------------------------------------------------------------------------------






This Agreement is in further performance and satisfaction of the Option
Agreement. In the event any of the provisions of this Agreement differ are in
conflict with those contained in the Option Agreement, the provisions of this
Agreement shall prevail. The parties acknowledge that Sellers and their
Affiliates have provided Buyer with various due diligence information and other
materials pursuant to the Option Agreement.

3. Purchase Price for Properties. The total and aggregate purchase price to be
paid by Buyer to Sellers for the Properties (the “Purchase Price”) is One
Hundred Million Eight Hundred Thousand Dollarts ($100,800,000.00). The Purchase
Price is subject to any adjustments, apportionments and prorations set forth in
Section 10 hereof and shall be paid in full by Buyer at the Closing by wire
transfer of immediately available federal funds, as Sellers shall direct. The
Purchase Price is allocated among the Properties and the Sellers as set forth in
Exhibit C attached hereto. Notwithstanding the allocation on Exhibit C, the
Purchase Price has been negotiated on the basis of the purchase and sale of the
portfolio of all twelve (12) Facilities as a group, and not on the basis of
individual Facility purchase and sale transactions. In the event Buyer
terminates this Agreement as to a particular property pursuant to the terms
hereof, the Purchase price will be reduced by the amount allocated to that
property as set forth in Exhibit C attached hereto. Notwithstanding the
preceding sentence, the allocation on Exhibit C is included solely to the extent
value must be allocated among the Facilities in accordance with partial
termination, title insurance and real estate conveyance tax provisions of this
Agreement, and nothing contained in this Agreement on Exhibit C shall negatively
impact the treatment or construction of this Agreement or the Lease as a unitary
transaction covering the portfolio of all twelve (12) Facilities as a group. The
Purchase Price may be adjusted post-closing pursuant to the terms of the Earn
Out Agreement. The cumulative value of the FF&E (to the extent constituting
personal property or trade fixtures) and other personal property sold as a part
of the Properties is less than ten percent (10%) of the Purchase Price and must
be reasonably acceptable to Buyer at Closing.

4. Closing Date. The Closing shall take place on or before October 31, 2008, or
such other date mutually agreed to by Buyer and Seller Parties (the “Closing
Date”), in escrow with the Title Company, or at Buyer’s election, at the offices
of Buyer’s attorney in Nashville, Tennessee at such time as is mutually
acceptable to Buyer and Sellers, or at such other location mutually agreeable to
the parties. The parties shall use reasonable efforts to have the Closing occur
on or before June 30, 2008, but such date may be extended as necessary to
October 31, 2008.

5. Termination and Partial Termination.

5.1 Termination. If any party (for this purpose, Seller Parties as one party and
Buyer as the other party) has a right to terminate this Agreement prior to
Closing under the terms of this Agreement and exercises that right to terminate
this Agreement, then this Agreement shall automatically terminate upon notice of
such exercise given to the other party, whereupon all parties shall thereupon be
relieved of all further liability hereunder, except as otherwise expressly
provided under this Agreement.

5.2 Termination Event. A “Termination Event” shall mean the occurrence after the
Effective Date of any of the following events as to any Facility: (a) a material
adverse change in or discovery concerning the environmental condition of any
real property included in the

 

 

9

 

--------------------------------------------------------------------------------






Properties or the business, operations or financial condition of the Buyer, the
Seller Parties (collectively) or any Facility; (b) a Casualty Termination Event
or Condemnation Termination Event shall occur; (c) any material lien or any
material encumbrance is imposed upon any of the Facilities which will not be
satisfied or removed at Closing; (d) any material due diligence information
furnished by the Sellers or their Affiliates with respect to any of the
Facilities proves to be untrue in any material respect; or (e) there is a
material defect regarding the title (including survey matters) as to a
particular Property that Buyer has objected to pursuant to Section 6.3, and
which Sellers parties are unable or unwilling to cure/remove. Upon the
occurrence of a Termination Event, subject to the terms of Section 14 as to a
Condemnation Termination Event and Section 15 as to a Casualty Termination
Event, Buyer shall have the right (“Termination Right”) to either: (i) terminate
this Agreement as to all the Properties prior to Closing (“Agreement Termination
Right”) by delivering notice thereof to Sellers and Tenant and thereupon this
Agreement shall automatically terminate upon notice of such exercise given to
the other party, whereupon all parties shall thereupon be relieved of all
further liability hereunder, except as otherwise expressly provided under this
Agreement or (ii) exclude the affected Facility and related Property (“Excluded
Property”) from this Agreement (“Partial Termination Right”) by delivering
notice thereof to Sellers and Tenant (“Partial Termination Notice”), and
thereupon this Agreement shall terminate as to the Excluded Property, the
parties shall thereupon be relieved of all further liability hereunder with
respect to the Excluded Property, the Excluded Property shall be removed from
the Lease and any other documents to be delivered at Closing (with the
applicable rent and other provisions appropriately modified by reason of such
removal), and the Purchase Price under this Agreement shall be adjusted as
provided in the following sentence. Upon the exercise of a Partial Termination
Event, the Purchase Price shall be reduced by the amount allocated to that
Facility as set forth in Exhibit C. Notwithstanding the foregoing and unless
otherwise agreed by Buyer and the Seller Parties, upon a Condemnation
Termination Event or Casualty Termination Event, only the Partial Termination
Right shall be applicable, and if the Termination Event is based on the material
adverse change in the business, operations or financial condition of the Buyer
or Seller Parties (other than of a particular Facility), then the Partial
Termination Right shall not be applicable. If Buyer exercises any Partial
Termination Right or other right so as to exclude more than two (2) Facilities
or to terminate this Agreement as to more than two (2) Facilities, in the
aggregate (i.e., so that there remain fewer than ten (10) Facilities in the
Property to be conveyed at Closing), Seller Parties shall also have an Agreement
Termination Right to terminate this Agreement prior to Closing by delivering
notice thereof to Buyer within five (5) days after the conditions to this right
occur, and if this Agreement Termination Right is not exercised by Seller
Parties, and Buyer exercises any additional Partial Termination Right or other
right so as to exclude another Facility or to terminate this Agreement as to
more than three (3) Facilities, in the aggregate (i.e., so that there remain
fewer than nine (9) Facilities in the Property to be conveyed at Closing),
Seller Parties shall have an additional Agreement Termination Right to terminate
this Agreement prior to Closing by deliverying notice thereof to Buyer within
five (5) days after the conditions to this right occur. Upon exercise of any
such Agreement Termination Right by Seller Parties, this Agreement shall
automatically teminate upon notice of such exercise given to Buyer, whereupon
all parties shall thereupon be relieved of all further liability hereunder,
except as otherwise expressly provided under this Agreement. Buyer agrees to use
reasonable efforts to keep Eby apprised of issues or matters that may constitute
Termination Events and of Buyer’s intentions regarding the exercise of any
Termination Right under this Agreement, as well as of material concerns
expressed by the Lender which may result in the failure of Buyer to obtain the
loans for Closing.

 

 

10

 

--------------------------------------------------------------------------------






5.3 Effect of Termination on Payment of Fees and Expenses. Except as
specifically set forth in this Agreement, the Seller Parties shall pay all
out-of-pocket costs and expenses incurred by the Buyer in connection with the
proposed purchase of the Properties, including the costs of due diligence
review, regardless of whether or not the closing of the Properties occurs,
including without limitation legal expenses, audit of the Facilities for the
calendar year 2007, cash flow audit of the Facilities, third party due diligence
reports such as structural, environmental, appraisal and third party consultants
as well as surveys, title review and insurance, environmental and engineering
reports, lien searches, title transfer taxes and recording fees. In the event
that the closing of the Properties does not occur solely as a result of either
(i) the Buyer arbitrarily refusing to complete the closing of the Properties
after the Effective Date or (ii) the Buyer refusing to complete the closing of
the Properties in good faith as a result of information obtained in the Buyer’s
due diligence review that is not material to the operation of one or more
Facilities: (A) the foregoing sentence shall not apply and each party shall pay
its own fees and expenses, and (B) the Buyer shall, (1) to the extent not
contractually restricted from doing so, return to the Sellers all third-party
due diligence reports obtained by the Buyer and relating to the Sellers’
business and (2) refund to the Sellers an amount equal to the sum of the
following: (A) any amounts previously paid by the Sellers to the Buyer as a
deposit for fees and expenses in connection with this Agreement or the Option
Agreement and not yet expended by the Buyer and (B) any amounts for fees and
expenses in connection with this Agreement previously expended by the Sellers up
to an amount equal to but not exceeding Fifty Thousand Dollars ($50,000). This
Section shall survive a termination of this Agreement.

6. Title and Survey Matters.

6.1 Title Commitment. Buyer shall obtain for each Facility Premises, at Sellers’
expense: a commitment (the “Title Commitment” and collectively, the “Title
Commitments”) for an ALTA Owner’s Title Insurance Policy (2006 Form) showing
title to the applicable Premises in the respective Seller and proposing to
insure Buyer in the amount of the Purchase Price allocated to that Facility
Premises in Exhibit C and for the aggregate Purchase Price as to the Properties,
issued by the Title Company. At closing, the Title Company shall commit to issue
to the Buyer the owner title policies with all title endorsements requested by
Buyer or Lender, specifically including, but not limited to: survey, zoning,
comprehensive, access and contiguity.

6.2 Survey. Sellers shall obtain and provide to Buyer a current “as-built”
survey for each Facility Premises (the “Survey” and collectively, the “Surveys”)
with the seal and signature thereon of an engineer or surveyor registered in the
State in which the applicable Facility Premises is located, which Survey shall,
except as waived by Buyer or the Title Company (a) include and show the metes
and bounds description of the Premises, (b) be certified to the respective
Seller, Lender, Tenant, Buyer and the Title Company in a manner satisfactory to
all such parties, (c) show the location and dimension together with recording
information of all easements which encumber or are appurtenant to the Premises,
and whether the same are encroached upon by the Improvements or shall interfere
with the use of, or access to, the Premises and the Improvements, or cross the
property of others in the absence of properly recorded easements therefor, (d)
show the location and dimension of the Improvements

 

 

11

 

--------------------------------------------------------------------------------






(including the location and number of any parking spaces), (e) indicate whether
there exists any violation of height and building restrictions and setback and
parking requirements, (f) be accompanied by a certificate from the surveyor in a
form reasonably acceptable to Buyer, (g) comply with the most recent ALTA /ACSM
minimum standards and any optional items from Table A required by Buyer, and (h)
the survey certification shall be dated not earlier than sixty (60) days prior
to the Effective Date (except to the extent earlier surveys are accepted by the
Title Company, Buyer and Lender.

6.3 Title and Survey Objections. If Buyer objects to any matter relating to the
Title Commitments or Surveys, Buyer may give notice to Seller Parties specifying
such objections not later than thirty (30) days after the Effective Date (the
“Title/Survey Objection Date”). If Buyer does make written objection, then
Seller Parties shall notify Buyer in writing whether Seller Parties will cause
the removal of any such matters from title or the Surveys, as the case may be;
provided, however, that except with respect to monetary liens or monetary
encumbrances (which must be paid from the sales proceeds and released of record
at Closing or provision made for delayed receipt of release documents as may be
satisfactory to the Title Company, Buyer and Lender), Sellers shall be under no
obligation to cause the removal of such matters. If Seller Parties elect not to
cause such matters to be removed, or fail to provide Buyer with a notice within
five (5) days after receipt of Buyer’s objections that Seller Parties will or
will not cause the removal of such matters, then Buyer (i) may, provided a
Termination Event as defined in Section 5.2(e) has occurred, exercise a Partial
Termination Right as to the affected Property or Properties, or if there is more
than one Property suffering from a material title or survey defect, terminate
this Agreement as to all the Properties at Buyer’s election, all in the same
manner as provided in Section 5.2 with respect to an Agreement Termination Right
or Partial Termination Right, as the case may be, or (ii) may elect, by written
notice given to Seller Parties, to take title to the Properties as it then is
without any set-off or deduction of any kind against the Purchase Price. If
Seller Parties do not receive written notice of Buyer’s election to terminate
this Agreement within ten (10) days after Buyer’s receipt of such notice from
Seller Parties (or the expiration of the ten (10) day period, as the case may
be), then Buyer shall be conclusively presumed not to have elected to take title
as it then is, and this Agreement shall terminate. In the event that Seller
Parties elect to cure any title or survey matter to which Buyer has objected,
then the parties agree to postpone the Closing Date for a reasonable period, not
to exceed thirty (30) days, if required to enable Seller Parties to complete the
cure of such matter. The parties agree to discuss any survey or title objections
identified by Buyer hereunder and to use reasonable efforts to resolve such
issues.

7. Agreed Documents for Execution at Closing and Sioux City II Sale Agreement.
Attached hereto are forms of the Major Documents (as defined below) required for
Closing on which the parties are in substantial agreement. Within fifteen (15)
days after the date hereof (“Document Form Date”), the parties agree to finalize
the form of the Major Documents in good faith and in a mutually acceptable
manner, and if the parties are not able to agree upon the final form of any of
the Major Documents by the Document Form Date, either Buyer or Seller Parties
may terminate this Agreement by notice to the other. The parties shall confirm
their agreement upon the final forms of the Major Documents and the Other Forms
(as defined below), by attaching such forms as exhibits to this Agreement and
confirming such addition by consent or amendment, executed by the parties. At
Closing the Major Documents shall be executed and delivered in the final form as
so agreed, with all schedules, exhibits and blanks for each such

 

 

12

 

--------------------------------------------------------------------------------






document completed as appropriate and in a mutually acceptable manner, and with
only such changes thereto as are mutually agreeable to the parties thereto. With
respect to the Other Forms, to the extent that such form documents are not
attached as exhibits to this Agreement as of the Effective Date, the parties
agree that the forms hereafter to be attached as exhibits to this Agreement
shall be substantially similar to the comparable documents executed and
delivered by Care and Sioux City II at the closing under the Sioux City II
Purchase Agreement, as appropriate and as applicable. The parties agree to
finalize the form of the Other Forms (although not the separate forms adapted
for each Facility) not later than the Document Form Date. Thereafter, for
execution and delivery in connection with Closing, the Other Forms will be
appropriately completed for each Facility and modified as appropriate for the
applicable jurisdiction in which the Facility is located to comply with the laws
or conveyance practices of the applicable Facility State. Buyer and Seller
Parties also agree to negotiate in good faith the terms of, and Care and Sioux
City II shall execute and deliver, the Sioux City II Sale Agreement on or before
the Document Form Date.

7.1 Major Documents. The “Major Documents” are the following:

(1) Master Lease Agreement (“Lease”) in the form attached as Exhibit E-1 hereto;

(2) Earn Out Agreement between Buyer and Seller Parties in the form attached as
Exhibit E-2 hereto (“Earn Out Agreement”);

(3) The Guaranty of Lease by each of Manager and Eby of Tenant’s obligations
under the Lease, in the forms attached as Exhibit E-3 hereto (collectively,
“Guaranty”);

(4) The Subtenants Guaranty of Lease by Subtenants of Tenant’s obligations under
the Lease, in the form attached as Exhibit E-4 hereto (“Subtenants Guaranty”);

(5) Security Agreements by Tenant and Subtenants in favor of Buyer, as Landlord,
granting a first priority security interest in certain items of Tenant’s and
Sellers’ personal property, in the forms attached as Exhibit E-5 hereto
(“Security Agreements”).

(6) Pledge Agreement by Eby in favor of Buyer (replacing the Pledge Agreement
delivered by Eby to Care in connection with the Sioux City II Lease) in the form
attached as Exhibit E-6 hereto, including a release by Care of the prior pledge
of equity interests in those Sellers whose minority equity interests were
pledged pursuant to the original pledge agreement, and an assignment by Care of
all its remaining rights and interests under the Pledge Agreement to Buyer
(“Pledge Agreement”).

(7) The “Additional Collateral Amendments” consisting of: (a) Amendment to the
Wabash Mortgage so as to secure Tenant’s obligations under the Lease (Buyer
confirms that Care shall assign Care’s interest as mortgagee under the Wabash
Mortgage to Buyer either prior to the Amendment or as part of

 

 

13

 

--------------------------------------------------------------------------------






such Amendment); and (b) amendment of the existing Indemnity or replacement
Indemnity with respect to the maximum amount of the mortgage lien security of
the existing first mortgage on the Wabash Premises (“Wabash Indemnity”), which
Wabash Indemnity shall be executed by some or all of the Seller Parties as
indemnitors (as required by Buyer) in favor of Buyer, but individuals on the
existing Indemnity shall be released at Closing — forms to be mutually agreed
upon by the Document Form Date and attached as Exhibits E-7 and E-8.

7.2 Other Forms. The “Other Forms” are the following and are applicable for each
Facility:

(1) Form of Deed (“Deed”) as attached in Exhibit F-1;

(2) Form of Sublease (“Sublease”) as attached in Exhibit F-2;

(3) Form of Warranty Bill of Sale (“Warranty Bill of Sale”) as attached in
Exhibit F-3;

(4) Form of Assignment of Intangible Property (“Assignment of Intangible
Property”) as attached in Exhibit F-4.

(5) Form of Assignment of Contracts (“Assignment of Contracts”) as attached in
Exhibit F-5.

(6) Form of Memorandum of Lease (“Memorandum of Lease”) as attached in Exhibit
F-6.

(7) Form of Memorandum of Sublease (“Memorandum of Sublease”) as attached in
Exhibit F-7.

(8) Form of Assignment and Subordination of Management Agreement (“Assignment
and Subordination of Management Agreement”) as attached in Exhibit F-8.

8. Conditions to Close.

8.1 Conditions to Buyer’s Obligation to Close. Buyer’s obligation to purchase
the Property and enter into the Lease on the Closing Date is subject to the
satisfaction of the following contingencies and conditions in the manner herein
specified:

 

8.1.1

Facility Information. Seller Parties shall have delivered, or cause to be
delivered, to Buyer not later than five (5) days after the Effective Date, to
the extent in existence as of the Effective Date, with respect to each of the
Facilities:

(1) With regard the Premises of each Facility, copies of any and all tests,
surveys, examinations, plans, appraisals, permits, licenses, environmental
studies or reports and other studies or investigations which the Seller Parties
may have in its possession or control;

 

 

14

 

--------------------------------------------------------------------------------






(2) Copies of a current letter or certificate from an appropriate municipal,
county or other governmental representative confirming the zoning classification
for the Premises, that the use and operation of the Premises for the applicable
Seller’s current use is in compliance with the applicable zoning ordinance, and
a final recorded plat approved by the applicable governmental authority or other
acceptable evidence confirming that the Land is a legally subdivided parcel;

(3) Final “as-built” Plans for the Improvements;

(4) Copies of all Permits, including without limitation, a certificate of
occupancy and an operating permit or license for the use and occupancy of the
Premises;

(5) Copies of all Contracts;

(6) Copies of all warranties and guaranties pertaining to the Improvements,
specifically including the manufacturer’s roof membrane warranty issued with
respect to the buildings comprising the Improvements;

(7) The most current title commitment or title policy issued prior to the
Effective Date, together with all exceptions and appurtenances to title referred
to in such title commitment or title policy for the Premises;

(8) A copy of the most recent tax bill (and paid receipt therefor) with respect
to ad valorem real property taxes and assessments levied or assessed with
respect to the Premises;

(9) Additional matters reasonably requested by Buyer; and

(10) Termite letters for each Property acceptable to Buyer in Buyer’s sole
discretion and Lender in Lender’s sole discretion.

 

8.1.2

Due Diligence Completion Date. Not later than thirty (30) days after Seller
Parties have delivered to Buyer the materials required by Section 8.1.1 and
Buyer has obtained or Seller Parties have delivered to Buyer the diligence
information referenced below (the end of such thirty (30) day period being the
“Due Diligence Completion Date”), Buyer shall have approved or otherwise
satisfied itself regarding the condition and status of the Properties, as
evidenced by written notice from Buyer to Sellers, specifically including, but
not limited to, the following:

(1) The zoning of each of the Facility Premises and such Premises’ compliance
with applicable zoning and subdivision laws, including without limitation the
documents which Seller is required to furnish Buyer pursuant to Section 8.1.1
above.

 

 

15

 

--------------------------------------------------------------------------------






(2) Any proposed exceptions and appurtenances to title which are intended to be
of record as of the Closing Date with respect to the Facility Premises.

(3) Buyer and Sellers shall have mutually agreed upon the schedules of FF&E to
be conveyed to Buyer at Closing.

(4) Buyer shall have approved the Plans which Seller is required to furnish to
Buyer pursuant to Section 8.1.1 above.

(5) Buyer shall have approved the Permits, warranties and guaranties copies of
which Seller is required to furnish to Buyer pursuant to Section 8.1.1 above.

(6) Buyer shall have received evidence that legally sufficient parking is
available on the Premises for each Facility without the benefit of any parking
easements created on adjacent property to comply with applicable zoning
requirements.

(7) Buyer shall have obtained and approved an appraisal for each Property.

(8) Buyer shall have obtained and approved a current environmental assessment of
the Premises for each Facility.

(9) Buyer shall have otherwise determined, in its sole and absolute discretion,
that the Properties are satisfactory to Buyer.

(10) The purchase of the Properties by the Buyer shall have been approved by the
Board of Directors of Buyer.

 

8.1.3

Additional Conditions as of the Closing Date: As of the Closing Date, Buyer
shall have satisfied itself with the following contingencies and conditions:

(1) Seller Parties shall have delivered to Buyer all third party consents,
approvals and releases necessary or required to allow the respective parties to
enter into the documents to be executed at Closing, including the Additional
Collateral Amendments.

(2) Those items obtained and approved by Buyer pursuant to Section 8.1.2 shall:
(a) continue to accurately reflect the condition or status of the Properties in
all material respects as of the Closing Date and/or (b) shall be true, correct
and complete in all material respects on and as of the Closing Date.

(3) Seller shall be the owner of the fee simple interest in the Properties for
each Premises, free from all liens, encumbrances, restrictions, rights-of-way
and other matters, excepting only the Permitted Exceptions and any other matters
consented to in writing by Buyer.

 

 

16

 

--------------------------------------------------------------------------------






(4) The covenants, representations and warranties of Seller Parties set forth in
Section 13.1 hereof shall be true, correct and complete in all material respects
on and as of the Closing Date.

(5) No Seller Party shall, at any time prior to Closing, file or have filed
against it a petition seeking relief under the bankruptcy or other similar laws
of the United States or any state thereof.

(6) Buyer shall have received as to each Facility a Title Commitment for the
Premises “marked-up” and effectively dated as of the Closing including all
endorsements requested by Buyer or Lender, deleting all requirements thereunder
so as to obligate the Title Company unconditionally to issue to Buyer an
original owner’s policy of title insurance in the allocated amount of the
Purchase Price for each Facility, and collectively, in the aggregate amount of
the Purchase Price, subject only to the Permitted Exceptions, and subject only
to any requirement of the Title Company, if any, that Buyer be qualified to do
business in the applicable state.

(7) Buyer shall have received a commitment of the Title Company to endorse
Care’s mortgagee policy, when issued, to insure the Wabash Mortgage, as amended
by the Amendment to Wabash Mortgage, in favor of Buyer in an amount and form
reasonably satisfactory to Buyer.

(8) Buyer shall have received the items to be delivered to Buyer pursuant to
Section 9.1 below.

(9) All material and applicable Permits and other authorizations necessary for
the current use, occupancy and operation of the Properties shall be in full
force and effect.

(10) Arrangements that are reasonably satisfactory to Buyer shall have been
implemented to assure Buyer that, to the extent allowed by applicable law,
Sellers will have the benefit of any Permits, certificates or licenses and
Sellers shall cooperate and use their commercially reasonable efforts to
continue the use of the Permits or complete the transfer and assignment of the
Permits by Sellers, whichever is applicable. This Subsection (10) shall survive
the Closing for a period of twelve (12) months.

(11) The security deposit required under the Lease shall have been received by
Buyer.

(12) Arrangements reasonably acceptable to Buyer, Lender and Seller Parties have
been made for establishment of the “Reserve” account required under the Lease,
and if a tax or insurance escrow account or other reserve account is required by
the Lender at Closing, then also such account.

(13) Buyer shall have agreed upon which contracts, agreements and/or leases are
included in the “Contracts” that will survive Closing.

 

 

17

 

--------------------------------------------------------------------------------






(14) Buyer shall have closed the Loan with Lender, provided it shall be Buyer’s
obligation to use its good faith efforts to close its Loan with Lender in order
to proceed with the Closing hereunder.

(15) Care and Sioux City II shall close under the Sioux City II Sale Agreement
simultaneously with the Closing hereunder.

(16) Buyer and/or Lender shall have received legal opinions from Sellers’
counsel and/or local counsel in a form acceptable to Buyer and Lender in their
sole discretion.

 

8.14

Buyer’s Termination Rights. If the foregoing contingencies in Section 8.1.1 and
Section 8.1.2 are not satisfied by the Due Diligence Completion Date, then, in
addition to any rights afforded by Section 16 of this Agreement, Buyer shall be
entitled to terminate this Agreement by delivering written notice thereof to
Seller Parties on or before the Due Diligence Completion Date in accordance with
and subject to the provisions of Section 17 below, whereupon this Agreement
shall terminate and become null and void and all parties hereto shall be
relieved of all obligations hereunder, except under those provisions which
specifically survive the termination hereof. If the foregoing contingencies in
Section 8.1.3 are not satisfied on or prior to the Closing Date, then, in
addition to any rights afforded by Section 16 of this Agreement, Buyer shall be
entitled to terminate this Agreement by delivering written notice thereof to
Seller Parties on or before the Closing Date in accordance with and subject to
the provisions of Section 17 below, whereupon this Agreement shall terminate and
become null and void and all parties hereto shall be relieved of all obligations
hereunder, except under those provisions which specifically survive the
termination hereof.

 

8.2

Conditions to Sellers’ Obligation to Close. The obligation of Sellers to convey
and transfer to Buyer the Properties on the Closing Date and of Tenant to enter
into the Lease is subject to the satisfaction or written waiver by Seller
Parties of the following conditions precedent on and as of the Closing Date:

(1) The representations and warranties made by Buyer pursuant to Section 13.2
hereof shall be true, correct and complete in all material respects on and as of
the Closing Date.

(2) Buyer shall have performed all covenants and agreements and delivered all
documents required by this Agreement to be performed or delivered by it on or
before the Closing Date and shall have paid the Purchase Price.

(3) Buyer shall have delivered the documents set forth under Section 9.2.

(4) Buyer shall have delivered copies of applicable resolutions or certificates
as Seller may reasonably require or as the Title Company may require and such
other documents reasonably required to consummate the transactions contemplated
herein.

 

 

18

 

--------------------------------------------------------------------------------






(5) Buyer shall not, at any time prior to Closing, file or have filed against it
a petition seeking relief under the bankruptcy or other similar laws of the
United States or any state thereof.

(6) Arrangements reasonably acceptable to Buyer and Seller Parties have been
made for establishment of the tax and insurance account(s) and “Reserve” account
required under the Lease.

(7) Prior to Closing, Care shall have consented to the transfer by Eby to Tenant
of the membership interests in Ames Bickford Cottage, L.L.C., Burlington
Bickford Cottage, L.L.C., Marshalltown Bickford Cottage, L.L.C., and Urbandale
Bickford Cottage, L.L.C.

(8) Care and Sioux City II shall close under the Sioux City II Sale Agreement
simultaneously with the Closing hereunder.

If the foregoing contingencies in this Section 8.2 are not satisfied, then, in
addition to any rights afforded by Section 16 of this Agreement, Seller Parties
shall be entitled to terminate this Agreement by delivering written notice
thereof to Buyer in accordance with and subject to the provisions of Section 17
below, whereupon this Agreement shall terminate and become null and void and all
parties hereto shall be relieved of all obligations hereunder, except under
those provisions which specifically survive the termination hereof.

 

8.3

Payment of Costs upon Termination. In the event Buyer properly terminates this
Agreement as provided herein, Seller Parties agree to pay all of Buyer’s costs,
fees and expenses, including Buyer’s legal fees, subject to the terms and
conditions of Section 5.3 hereof.

9. Deliveries at Closing. At Closing the parties shall deliver to each other the
documents and items indicated below:

9.1 Seller Parties Deliveries. At Closing the Seller Parties shall deliver, or
cause to be delivered, to the Title Company as the closing agent, or to Buyer,
as appropriate, the documents and items indicated below:

(1) As to the owner’s title policies related to each of the Facility Premises,
an appropriate “Owner’s Affidavit” or other acceptable evidence attesting to the
absence of liens, lien rights, rights of parties in possession and other
encumbrances other than the Permitted Exceptions naming both Buyer and Title
Company as benefited parties, so as to enable Title Company to delete the
“standard” exceptions for such matters and otherwise insure any “gap” period
occurring between the Closing and the recordation of the closing documents;

(2) A duly executed Deed with respect to each of the Facility Premises subject
to no exceptions other than the Permitted Exceptions, each to be substantially
in the form of the Deed attached to this Agreement as Exhibit F-1, adjusted to
comply with the requirements of the applicable state in which the Facility
Premises is located, and otherwise in form and content mutually agreeable to the
parties, and approved by the Title Company;

 

 

19

 

--------------------------------------------------------------------------------






(3) The Additional Collateral Amendments and Pledge Agreement, each duly
executed by the appropriate parties (other than Buyer, as Landlord, or Care);

(4) An Assignment of Intangible Property in favor of Buyer with respect to each
Property, duly executed by the applicable Seller, together with all of the
documents assigned thereby;

(5) An Assignment of Contracts in favor of Buyer with respect to each Property,
duly executed by Seller (or the current operator of the Property, as
applicable), together with all of the Contracts assigned thereby;

(6) Four (4) counterparts of the closing statement (“Closing Statement”), duly
executed by Sellers and Tenant;

(7) An appropriate FIRPTA Affidavit or Certificate for each Seller evidencing
that Sellers are not foreign persons or entities under Section 1445(f)(3) of the
Internal Revenue Code, as amended;

(8) A Warranty Bill of Sale conveying to Buyer title to the FF&E with respect to
each Property, duly executed by the applicable Seller;

(9) Certified copies of applicable resolutions and certificates of incumbency
with respect to the Seller Parties and the Wabash Owner and such other related
parties involved in the transaction as Buyer or Title Company may reasonably
require;

(10) The Lease, duly executed by Tenant, as tenant, and Sellers, as Subtenants;

(11) A Memorandum of Lease prepared for each Facility Premises for recording in
the county in which the applicable Facility Premises is located, but referencing
the lease of all the Facilities, duly executed by Tenant, as tenant
(collectively, the “Memoranda of Lease”);

(12) A Closing Certificate, in form acceptable to Buyer, duly executed by the
Seller Parties certifying the applicable organizational documents of the Seller
Parties attached thereto;

(13) An Opinion of Sellers’ and Tenant’s Counsel, acceptable to Buyer and
Lender;

(14) An Assignment and Subordination of Management Agreement, with respect to
each of the Facilities, duly executed by Manager, as manager of the operations
of the Properties;

 

 

20

 

--------------------------------------------------------------------------------






(15) The Guaranty, duly executed by Eby and Manager;

(16) The Subtenants Guaranty, duly executed by all the Subtenants;

(17) Copies of the executed Subleases;

(18) All certificates of insurance which are required by the Lease to be
furnished by the Tenant to the landlord;

(19) Security Agreements, duly executed by Tenant and all Subtenants, replacing
the Security Agreement previously executed by Sioux City II in favor of Buyer as
Landlord;

(20) The Earn-Out Agreement, duly executed by the Seller Parties;

(21) A Closing Certificate, in form acceptable to Buyer, duly executed by the
Seller Parties certifying, in part, that all of the covenants, representations
and warranties of Seller Parties set forth in Section 13.1 herein shall be true,
correct and complete in all material respects on and as of the Closing Date;

(22) Such other closing documents as are reasonably necessary and proper in
order to consummate the transaction contemplated by this Agreement, including
those (if any) required to be delivered by Seller Parties pursuant to Section
8.1 above.

9.2 Buyer Deliveries. At Closing, Buyer shall deliver to the Title Company or
Seller, as appropriate, the documents and items indicated below:

(1) The Purchase Price, less all the deductions, prorations, and credits
provided for herein;

(2) The Additional Collateral Amendments and Pledge Agreement, each duly
executed by Buyer and Care;

(3) An Assignment of Intangible Property with respect to each Property, duly
executed by Buyer, as assignee;

(4) An Assignment of Contracts with respect to each Property, duly executed by
Buyer;

(5) Four (4) counterparts of the Closing Statement, duly executed by Buyer;

(6) The Lease for the Properties, duly executed by Buyer, as Landlord;

(7) The Memoranda of Lease, duly executed by Buyer, as Landlord;

(8) An Assignment and Subordination of Management Agreement, with respect to
each of the Facilities, duly executed by Buyer,

 

 

21

 

--------------------------------------------------------------------------------






(9) Releases of the Guaranties delivered by Mike Eby, Joe Eby and Andy Eby in
connection with the Sioux City II Purchase Agreement, duly executed by Care;

(10) Consent by Buyer, as Landlord, to the Subleases;

(11) Security Agreements, duly executed by Buyer;

(12) The Earn Out Agreement, duly executed by Buyer;

(13) Termination of the dividend cash distribution agreement previously
delivered to Care by Eby with respect to the Muscatine and Lincoln Facility
Seller entities, duly executed by Care, and termination or modification of any
other additional collateral delivered in connection with the Sioux City II
Purchase Agreement not intended by the parties to continue as Additional
Collateral (as defined under the Lease) after the Closing;

(14) Return of the letter of credit delivered as a security deposit in
connection with the Sioux City II Lease;

(15) Such other closing documents as are reasonably necessary and proper in
order to consummate the transaction contemplated by this Agreement, including
those (if any) delivered by Buyer or Care pursuant to Section 8.2 above.

10. Closing and Other Costs, Adjustments and Prorations. The closing costs shall
be allocated and other closing adjustments and prorations made between Seller
Parties and Buyer as follows:

10.1 Seller Parties shall be charged with the following items, all of which,
shall be paid by Seller at the Closing: (i) all real estate conveyance taxes
imposed by state or local authorities (including those transfer taxes
customarily paid by a grantee), all other transfer taxes, if any, imposed in
connection with the transfers contemplated hereby, and all recording charges;
(ii) costs of removing any lien, assessment or encumbrance required to be
discharged hereunder in order to convey title to the Properties as herein
provided, including, without limitation, the payoff of any existing mortgage
loans secured by the Properties, and any prepayment penalties or fees incurred
in connection therewith; (iii) the cost of the architect’s and engineer’s
certificates required hereunder; (iv) legal fees and expenses of Seller Parties;
(v) fees and expenses of Buyer’s counsel; (vi) recording costs for the Deeds,
Memoranda of Lease, and Wabash Mortgage Amendment; (vii) the cost of the owner’s
policies of title insurance and endorsement of the mortgagee title policy with
respect to the Wabash Mortgage as contemplated herein; (viii) Buyer’s
third-party inspection, review and other acquisition costs, including, but not
limited to, the MAI appraisals, the as-built surveys, the environmental
assessments, the architect’s inspections and the engineer’s inspections as to
the Premises for each of the Facilities; and (ix) all out-of-pocket costs and
expenses incurred by Buyer in connection with the negotiation and purchase,
including due diligence review of the Properties, including all legal fees and
other expenses incurred in the documentation of said purchase. Seller shall be
responsible for the payment of all costs, fees and expenses associated with
items (iii), (v), (vii), (viii) and (ix) even if Buyer doesn’t close the
purchase of the Properties.

 

 

22

 

--------------------------------------------------------------------------------






10.2 Intentionally Deleted.

10.3 Certified, confirmed and ratified special assessment liens as of the
Closing Date are to be paid by Sellers. Seller Parties shall also pay and be
responsible for any “rollback” taxes or retroactively assessed taxes which arise
out of or relate to any prior use of the Premises or any improper or inadequate
assessment of the Premises for the period prior to the Closing, which obligation
shall expressly survive the Closing, and be deemed an obligation of Tenant and
Subtenants under the Lease if not due and payable or paid on or prior to the
Closing Date.

10.4 Any amounts that may become due under this Section 10 shall be paid at
Closing as can best be determined, except as otherwise provided below with
respect to real estates. A post-Closing reconciliation of pro-rated items shall
be made within sixty (60) days after Closing and any amounts due at that time
shall be promptly forwarded to the respective party in a lump sum payment. Any
additional amounts that may become due after such determination shall be
forwarded at the time they are received. Any amounts due under this Section 10
which cannot be determined within sixty (60) days after Closing shall be
reconciled as soon as such amounts can be determined. Sellers agrees that Buyer
shall have the right to audit the records of Seller in connection with any such
post-Closing reconciliation. Buyer agrees that Seller shall have the right to
audit the records of Buyer in connection with any post-Closing reconciliation.
Notwithstanding any terms in this paragraph to the contrary, if the total
amounts due are $1,000.00 or less, no post-Closing reconciliation will be
required.

10.5 No proration is being made as to utilities, rents, real estate taxes or
other costs as the Lease being executed at Closing is a net lease and Tenant is
obligated to pay all such costs. The parties further acknowledge that real
estate taxes in each of the states in which the Facilities are located are
payable in arrears. All real estate taxes that are due and delinquent if not
paid by the Closing Date shall be paid by Sellers at or prior to Closing; with
respect to real estate taxes becoming due or delinquent after Closing, pursuant
to the Lease and Subleases, Tenant and Sellers as Subtenants shall be obligated
to pay such real estate taxes as they become due and prior to delinquency, even
though such real estate taxes may be attributable to a period prior to the
commencement date of the Lease. If required by the Lender at the time of
Closing, but not otherwise, a tax and/or insurance escrow account shall be
established pursuant to the Lease to provide funds to pay real estate taxes or
insurance premiums as they become due. The Lease will acknowledge that Tenant is
responsible for the payment of those items referenced in this Section 10.5 even
if said expenses occurred prior to the effective date of the Lease.

 

 

23

 

--------------------------------------------------------------------------------






11. Inspections. Subject to the rights of any tenant or other party lawfully in
occupancy, Buyer, through its agents, employees and independent contractors
shall have the right from time to time prior to the Closing Date, upon prior
notice to Seller Parties, to enter the Premises of a Facility for the purpose of
inspecting the same and performing environmental and other tests thereon. Buyer
shall indemnify and hold harmless Sellers and Sellers’ contractors, agents,
employees and Affiliates from and against any claims, losses, damages and costs
arising out of any inspection of and testing at the Premises by Buyer, its
contractors, agents and representatives. Buyer shall not, and shall not permit
its contractors, agents or representatives to, disrupt Sellers’ activities at
the Properties.

12. Title to Property; State of Title to be Conveyed. At the Closing, Buyer
shall receive fee simple title to the Premises for each of Facilities and good
and marketable title to the other items included in the Properties, free from
all liens, encumbrances, restrictions, rights-of-way and other matters,
excepting only the Permitted Exceptions and any other matter consented to in
writing by Buyer.

13. Covenants, Representations and Warranties.

13.1 Sellers Representations. In order to induce Buyer to enter into this
Agreement and purchase the Property, and subject to any exceptions set forth in
Schedule 13.1 to this Agreement, each Seller with respect to itself and its
respective Property and Tenant with respect to itself, as applicable, make the
following covenants, agreements, representations and warranties, all of which
shall survive the Closing and the purchase and sale of the Property for twelve
(12) months. Any statements in this Agreement of a Seller or Tenant “to the best
of Seller’s (or Tenant’s) knowledge or “to the Seller’s (or Tenant’s) knowledge”
or “knowledge of” shall refer to the actual knowledge of the following executive
officer(s) of Eby: Michael Eby, Joseph A. Eby, Brian Heinrichs and each on-site
Facility manager:

(1) Seller, Tenant, and any related entity which is a party to a closing
document, has obtained, or will obtain prior to Closing, all necessary
authorizations, consents and releases to enable it to execute and deliver this
Agreement and all closing documents contemplated herein, and to consummate the
transaction contemplated hereby.

(2) Seller holds, or will hold at the time of Closing, fee simple title to the
Facility Premises, free of all liens, assessments and encumbrances except for
the Permitted Exceptions and any matters consented to in writing by Buyer, and
liens and encumbrances which will be paid and discharged or otherwise released
at or prior to the Closing. Neither Seller nor Tenant has knowledge of any
condition or state of facts which would preclude, limit or restrict the business
operations contemplated, pursuant to the terms of the Lease, to be conducted by
Tenant or Seller at the Premises.

(3) Seller has good and marketable title to the FF&E with respect to the
Property.

 

 

24

 

--------------------------------------------------------------------------------






(4) Except for construction warranties with respect to the Improvements and the
Contracts, there are no service or maintenance contracts affecting the Property
to which Buyer will be bound upon Closing.

(5) The Facility Premises and the proposed use thereof by Tenant and Subtenant
and the condition thereof do not violate in any material respect as to a
particular Facility any applicable deed restrictions, zoning or subdivision
regulations, urban redevelopment plans, local, state or federal environmental
law or regulation, any building code or fire code applicable to such Premises,
or any other applicable federal, state or federal laws, regulations or codes
(collectively, “Applicable Laws and Restrictions”), and are not designated by
any governmental agency to be in a flood plain area. Seller has, on or before
the Effective Date, provided written notice to Buyer of any continuing, alleged
or potential violations of Applicable Laws and Restrictions known to Seller.

(6) There is no pending or, to Seller’s or Tenant’s knowledge, threatened
litigation or other proceeding affecting the title to or the use or operation of
the Facility Premises.

(7) Neither Seller nor Tenant is a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended, and Seller
and Tenant shall certify its respective taxpayer identification number at
Closing.

(8) To the best of Seller’s knowledge, there are no federal, state, county or
municipal plans to restrict or change access from any highway or road to the
Facility Premises.

(9) With respect to each separate Property, the Land underlying such Property is
a separate parcel for real estate tax assessment purposes.

(10) All of the financial data regarding the construction, ownership and
operation of the Property that Seller has provided, or caused to be provided, to
Buyer is true, complete and correct in all material respects.

(11) To the best of Seller’s knowledge, the Improvements are in good structural
condition and repair and are suitable for the purposes currently being used and
have been constructed in accordance with (i) the Plans and (ii) applicable
building codes, laws and regulations in a good, substantial and workmanlike
manner.

(12) As of the Closing, there will be in effect all material Permits and other
authorizations necessary for the then current use, occupancy and operation of
the Property.

(13) Except as previously disclosed by Seller to Buyer in writing, no Hazardous
Materials are, will be, or to the best of Seller’s knowledge, have been, stored,
treated, disposed of or incorporated into, on or around the Facility Premises in
violation of any applicable statutes, ordinances or regulations; the Facility
Premises is in material compliance with all applicable environmental, health and
safety requirements; any

 

 

25

 

--------------------------------------------------------------------------------






business currently or, to the best of Seller’s knowledge, heretofore operated on
the Facility Premises has disposed of its waste in accordance with all
applicable statutes, ordinances and regulations; and Seller has no notice of any
pending or, to the best of Seller’s knowledge, threatened action or proceeding
arising out of the condition of the Facility Premises or any alleged violation
of environmental, health or safety statutes, ordinances or regulations.

(14) As of the Closing Date, the Facility Premises complies in all material
respects with the Americans with Disabilities Act and all related and applicable
laws, rules, regulations and/or orders governing or relating to accessibility.

(15) Neither Seller nor Tenant has received any written notice of any
investigation, audit, survey, action or proceeding whether pending or
threatened, that (a) questions the validity of this Agreement or the Lease or
any action taken or to be taken pursuant hereto, or (b) may subject the Property
to a material liability which is not covered by insurance, whether or not Buyer
is indemnified by Seller or Tenant with respect to the same, (c) involves
condemnation or eminent domain proceedings against any material part of the
Facility Premises, or (d) any other claim, litigation or regulatory action
pending or threatened.

(16) As of the Closing Date, to the best of Seller’s knowledge, all permits,
licenses and approvals required by any governmental or quasi-governmental, body,
department, commission, board, bureau, instrumentality or officer, or otherwise
appropriate with respect to the construction, operation, leasing, maintenance or
use of the Property or any part thereof, will have been issued, are past all
appeals periods and are valid and in full force and effect and no provision,
condition or limitation of any of the same has been breached or violated.

(17) Seller specifically acknowledges and understands that where Seller knows of
any fact(s) materially affecting the value or desirability of the Property,
whether said fact(s) is/are readily observable or not, Seller hereby assumes and
accepts a duty to disclose said fact(s) to Buyer. To Seller’s knowledge, no
representation or warranty of Seller in this Agreement contains any untrue
statement of material fact or omits a material fact, the significance of which
is known to Seller, that is necessary, in light of the circumstances under which
it is made, to make the statements contained therein not misleading.

(18) No person or entity other than the Seller Parties and the residents of each
Property has (i) any right or option to acquire all or any portion of the
Property, or (ii) any tenancy or other interest or right of occupancy in or with
respect to all or any portion of the Property.

All of the representations, warranties and agreements of Sellers set forth
herein and elsewhere in this Agreement shall be true upon the execution of this
Agreement and shall be reaffirmed and repeated in writing at and as of the
Closing Date, but not subsequent to the Closing Date, and shall survive the
Closing Date for twelve (12) months, provided, however, the representations,
warranties and agreements contained in Section 13.1 above shall survive for a
period of time after Closing equal to the expiration of any applicable statute
of limitations as to a claim regarding said representations, warranties and
agreements.

 

 

26

 

--------------------------------------------------------------------------------






13.2 Buyer Representations. In order to induce Seller Parties to enter into this
Agreement and to induce Sellers to sell the Property, Buyer makes the following
covenants, agreements, representations and warranties, all of which shall
survive the Closing and the purchase and sale of the Property for twelve (12)
months:

(1) Buyer is a limited liability company duly organized and validly existing and
in good standing under the laws of the State of Delaware. Buyer has all
requisite power and authority under the laws of the State of Delaware and its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

(2) Buyer has taken, or will have taken prior to the Closing Date, all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery hereof, this Agreement shall constitute the
valid and binding agreement of Buyer.

(3) To the extent that, in connection with its inspections prior to the Closing
Date, Buyer or its representatives damages or disturbs any of the Facility
Premises, Buyer shall return such Premises to substantially the same condition
which existed immediately prior to such damage or disturbance.

(4) Buyer has not received any written notice of any investigation, action or
proceeding whether pending or threatened, that questions the validity of this
Agreement or the Lease or any action taken or to be taken pursuant hereto.

13.3 Covenants of Care. Care is executing this Agreement to confirm its
willingness to execute, at or prior to Closing and for the purpose of permitting
Closing to occur, those documents identified in this Agreement as requiring its
signature, and otherwise to co-operate with the Buyer and Seller Parties as
contemplated by this Agreement.

14. Eminent Domain. If prior to the date of the Closing, Seller Parties acquire
knowledge of any pending or threatened action, suit or proceeding to condemn or
take all or any part of the Facility Premises under the power of eminent domain,
then Seller Parties shall immediately give notice thereof to Buyer. If such
condemnation would otherwise give Tenant the option to reduce or abate rent or
terminate the Lease as to such Facility Property (a “Condemnation Termination
Event”), then Buyer may exercise a Partial Termination Right as to the
applicable Facility Property (i.e. an Excluded Property) by notice thereof given
to Seller Parties within ten (10) days after the date Seller Parties notify
Buyer of the pending or threatened condemnation proceeding; the partial
termination shall have the effect as provided in Section 5.2 hereof as to the
Excluded Property and the Purchase Price. If such condemnation would not
otherwise give Tenant the option to reduce or abate rent or terminate the Lease,
or if it gives Tenant such option and Tenant waives such option in writing, then
the applicable Seller or Tenant will promptly commence the reconstruction and
the parties shall proceed with the Closing in accordance with, and subject to,
the terms hereof.

 

 

27

 

--------------------------------------------------------------------------------






15. Casualty. If prior to the date of the Closing, any of the Facility Premises,
or any portion thereof, shall be damaged or destroyed by reason of fire, storm,
accident or other casualty, then Seller shall immediately give notice thereof to
Buyer. If such casualty would otherwise give Tenant the option to reduce or
abate rent or terminate the Lease (a “Casualty Termination Event”), then Buyer
may exercise a Partial Termination Right as to the applicable Facility Property
(i.e. an Excluded Property) by notice thereof given to the opposite party within
ten (10) days after the date Seller Parties give notice to Buyer of the casualty
or Buyer otherwise acquires actually knowledge of the applicable casualty; the
partial termination shall have the effect as provided in Section 5.2 hereof as
to the Excluded Property and the Purchase Price. If such casualty would not
otherwise give Tenant the option to reduce or abate rent or terminate the Lease
as to such Facility Property, or if it gives Tenant such option and Tenant
waives such option in writing, then the parties shall proceed with the Closing
in accordance with, and subject to the terms hereof. In such event, all such
proceeds of any insurance plus the amount of any deductible (which shall be paid
by Seller or Tenant) will be applied toward reconstruction.

16. Remedies Upon Default

16.1 Buyer Defaults. In the event Buyer breaches or defaults under any of the
terms of this Agreement prior to or on the Closing Date, Seller shall be
entitled to terminate this Agreement whereupon all parties shall thereupon be
relieved of all further liability hereunder, except under those provisions which
expressly survive the termination hereof, and recover damages, which shall be
limited to an amount equal to two (2) times Seller Parties’ actual out-of-pocket
expenses.

16.2 Seller Parties Defaults. In the event any of the Seller Parties default
under any of the terms of this Agreement on or prior to the Closing Date
(including, without limitation, by failing or refusing to deliver any items
required to be delivered pursuant to Section 8.1 or Section 9.1 of this
Agreement), Buyer shall be entitled to (i) terminate this Agreement whereupon
all parties shall thereupon be relieved of all further liability hereunder,
except under those provisions which expressly survive the termination hereof,
(ii) compel specific performance of this Agreement, in which event Buyer may
also recover its damages incurred as a result of such default, including but not
limited to all of its costs and attorneys’ fees in seeking such specific
performance, and (iii) in any event Buyer may also recover from the Seller
Parties damages incurred as a result of such default, which shall include
damages resulting from a breach of any warranty or representation of Seller as
of the Closing even if the same is not discovered until after the Closing, to
the extent the same survive the Closing. Notwithstanding the foregoing, in the
event that Seller Parties fail to close the transaction contemplated hereby for
any reason other than an event of default by Buyer, the damages contemplated by
the preceding sentence shall be limited to an amount equal to two (2) times
Buyer’s actual out-of-pocket expenses. All liabilities of the Seller Parties
hereunder shall be joint and several.

 

 

28

 

--------------------------------------------------------------------------------






17. Notices. All notices, elections, requests and other communication hereunder
shall be in writing and shall be deemed given (i) when personally delivered, or
(ii) two (2) business days after being deposited in the United States mail,
postage prepaid, certified or registered, or (iii) the next business day after
being deposited with a recognized overnight mail or courier delivery service, or
(iv) when transmitted by facsimile transmission, with receipt acknowledge upon
transmission; addressed as follows (or to such other person or at such other
address, of which any party hereto shall have given written notice as provided
herein):

 

If to Seller Parties:

Eby Realty Group, L.L.C.

 

13795 S. Mur-Len Road, Suite 301

 

Olathe, Kansas 66062

 

Attention: Michael D. Eby

 

Phone: (913) 782-3200

 

Fax: (913) 782-4851

 

 

with a copy to:

Husch Blackwell Sanders LLP

 

4801 Main St., Suite 1000

 

Kansas City, MO 64112

 

Attention: Linda K. Tiller

 

Phone: 816-983-8223

 

Fax: 816-983-8080

 

 

If to Buyer:

Care Investment Trust Inc.

 

483 Little Lake Drive, Suite 100

 

Ann Arbor, MI 48103

 

Phone: (734) 222-5264

 

Fax: (734) 913-0712

 

Attn: Scott Kellman

 

 

 

Care Investment Trust Inc.

 

1500 Market Street, 12th Floor, East Tower

 

Philadelphia, PA 19102

 

Phone: (215) 246-3484

 

Fax: (877) 525-9182

 

Attn: Portfolio Manager (Bickford)

 

 

 

Care Investment Trust Inc.

 

505 Fifth Avenue, 6th Floor

 

New York, New York 10017

 

Phone: (212) 771-9587

 

Fax: (212) 771-9317

 

Attn: Senior Counsel

 

 

29

 

--------------------------------------------------------------------------------






 

with a copy to:

Waller Lansden Dortch & Davis, LLP

 

511 Union Street, Suite 2700

 

Nashville, Tennessee 37219

 

Attention: Barrett B. Sutton, Esq.

 

Phone: (615) 850-8717

 

Fax: (615) 244-6804

 

 

If to Title Company:

Fidelity National Title Insurance Company

 

7130 Glen Forest Drive, Suite 403

 

Richmond, Virginia 23226

 

Attention: Mary R. Nichols

 

Phone: (804) 287-0903

 

Fax: (804) 673-3308

18. Brokerage Commissions. Except for Headwaters-MB engaged and to be paid by
Eby and the Seller Parties, Seller Parties and Buyer each warrant to the other
party that no finders or brokers have been involved with the introduction of
Buyer and Seller Parties and/or the transaction contemplated hereby. In the
event of a breach of the foregoing warranties, the breaching party agrees to
save, defend, indemnify and hold harmless the non-breaching party from and
against any claims, losses, damages, liabilities and expenses, including but not
limited to attorneys’ fees. The obligations of this Section shall survive the
Closing or earlier termination of this Agreement.

19. Agreement to Indemnify.

19.1 Indemnity by Seller Parties. From and after the Closing Date, Seller
Parties hereby agree to indemnify and defend, at their sole cost and expense,
and hold Buyer, its successors and assigns, harmless from and against and to
reimburse Buyer with respect to any and all claims, demands, actions, causes of
action, losses, damages, liabilities, costs and expenses (including, without
limitation, reasonable attorney’s fees and court costs) of any and every kind or
character, known or unknown, fixed or contingent, asserted against or incurred
by Buyer at any time and from time to time by reason of or arising out of (a)
the breach of any representation or warranty of any Seller Party set forth in
this Agreement, (b) the failure of Seller Parties, in whole or in part, to
perform any obligation required to be performed by Seller pursuant to this
Agreement or (c) the ownership, construction, occupancy, operation, use and
maintenance of the Properties prior to the Closing Date. This indemnity applies,
without limitation, to the violation on or before the Closing Date of any
Hazardous Material Law in effect on or before the Closing Date and any and all
matters arising out of any act, omission, event or circumstance existing or
occurring on or prior to the Closing Date (including, without limitation, the
presence on the Properties or release from any Property of Hazardous Materials
disposed of or otherwise released prior to the Closing Date), regardless of
whether the act, omission, event or circumstance constituted a violation of any
Hazardous Material Law at the time of its existence or occurrence. The
provisions of this Section 19.1 shall survive the Closing of the transaction
contemplated by this Agreement and shall continue thereafter in full force and
effect for the benefit of Buyer, its successors and assigns. Notwithstanding any
provision of this Agreement to the contrary, Buyer may exercise any right or
remedy Buyer may have at law or in equity should Seller Parties fail to meet,
comply with or perform their indemnity obligations required by this Section
19.1.

 

 

30

 

--------------------------------------------------------------------------------






19.2 Indemnity by Buyer. From and after the Closing Date, Buyer shall indemnify,
defend and hold harmless Seller Parties from and against any and all
obligations, claims, losses, damages, liabilities and expenses (including,
without limitation, reasonable attorneys’ and accountants’ fees and
disbursements) arising out of (a) events, acts, or omissions of Buyer that occur
in connection with its ownership or operation of the Properties from and after
the Closing Date or obligations accruing from and after the Closing Date under
any Contract of Sellers which is assigned to, or assumed by, Buyer, provided
that any provision of the Lease (or applicable Sublease) that applies to such
event, act or omission shall take precedence over the indemnity provided for in
this clause (a), or (y) any material breach of a representation or warranty made
by Buyer herein.

20. Non-Compete/Non-Solicitation. Except for the activities of Seller Parties
and their Affiliates set forth on Exhibit G attached hereto and incorporated
herein, for a period of ten (10) years immediately following the Closing, each
Seller Party agrees that it shall not, directly or indirectly, for its own
account or as agent, employee, officer, director, partner, member, trustee,
lessor, sublessor, consultant, or as a stockholder of any corporation or
otherwise with any other entity, or as a member of any firm or otherwise, (i)
construct a new assisted living/senior living facility or engage in, or attempt
to engage in, within the Restricted Area (as defined below) an assisted
living/senior living business which is the same as, substantially similar to, or
competitive with the operation of the Properties, or (ii) employ or solicit the
employment of any employee currently employed at the Facility Premises or,
following the Closing hereunder, employed by Tenant, Subtenants or Manager at
the Facility Premises. For purposes of this Agreement, the term “Restricted
Area” shall mean an area which shall consist of a circle the radius of which is
ten (10) miles with the center point being located at the Premises. Seller and
Buyer each acknowledge and agree that the foregoing territorial, time and other
limitations and restrictions contained in this Section 20 are reasonable and
properly required for the adequate protection of the business and affairs of the
Buyer, and in the event that any one or more of such territorial, time or other
limitations is found to be unreasonable by a court of competent jurisdiction,
the Buyer and Seller each hereby agree to submit to the reduction of the said
territorial, time or other limitation, to such an area, period or otherwise as
the court may determine to be reasonable. Buyer and each Seller Party
acknowledge, warrant, represent, and agree that the restrictive covenants
contained in this Section 20 are necessary for the protection of Buyer’s
legitimate business interests and are reasonable in scope and content, and
Seller Parties represent and warrant that their attorneys have thoroughly and
completely reviewed this Agreement with Seller Parties, and Seller Parties
understand the contents hereof. Seller Parties and Buyer each acknowledges and
agrees that because a remedy at law for any breach of the provisions of this
Section 20 will be inadequate, in addition to all other remedies available to
Buyer, Buyer shall have the remedies of a restraining order, injunction, or
other equitable relief to enforce the provisions hereof. Buyer and Seller
Parties each agree that the issues in any action brought under this Section 20
will be limited to claims under this Section 20 and all other claims or
counterclaims under other provisions of this Agreement will be excluded.

 

 

31

 

--------------------------------------------------------------------------------






21. Miscellaneous Provisions.

21.1 Assignment; Binding Effect. Buyer may assign all of its rights and
obligations hereunder without the written consent of Seller Parties to any
entity which is owned or controlled by Buyer or any affiliate of Buyer
(“Assignee”) provided, however, that any assignee of Buyer shall assume all of
the obligations of Buyer hereunder. In the event of any permitted assignment
hereunder Buyer shall thereupon be relieved of all further liability under this
Agreement. Seller Parties shall not have the right to assign their rights and
obligations hereunder. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of Seller and Buyer and their respective
successors and assigns. Buyer shall provide Seller the name and other required
information regarding the Assignee on or before five (5) Business Days prior to
Closing.

21.2 Captions. The several headings and captions of the Sections and subsections
used herein are for convenience of reference only and shall in no way be deemed
to limit, define or restrict the substantive provisions of this Agreement.

21.3 Entire Agreement; Recording. This Agreement, the Option Agreement and the
other transaction documents contemplated herein constitute the entire agreement
of Buyer and Seller with respect to the purchase and sale of the Properties, and
supersede any prior or contemporaneous agreement with respect thereto. The
parties confirm that the execution and delivery of this Agreement by Buyer
constitutes its exercise of the Purchase Option under the Option Agreement. If
the terms of the Option Agreement and this Agreement are inconsistent, the terms
of this Agreement shall prevail. No amendment or modification of this Agreement
shall be binding upon the parties unless made in writing and signed by both
Seller and Buyer. Neither this Agreement nor any Memorandum thereof shall be
recorded by any party and, if recorded by any party, the other party hereto may
immediately terminate all of its obligations under this Agreement.

21.4 Time of Essence. Time is of the essence with respect to the performance of
all of the terms, conditions and covenants of this Agreement.

21.5 Cooperation. Buyer and Seller Parties shall cooperate fully with each other
to carry out effectively the purchase and sale of the Properties in accordance
herewith and the satisfaction and compliance with all of the conditions and
requirements set forth herein, and shall execute such instruments and perform
such acts as may be reasonably requested by either party hereto.

21.6 Governing Law. This Agreement and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of Kansas]
except that the law of the Facility State shall be applicable with respect to a
Facility Premises as to all matters relating to the ownership, transfer or
conveyance of real estate, any liens with respect to any Property, matters with
respect to laws applicable to ownership or operation of the Facility, matters of
specific performance and other matters which pursuant to the public policy of
the Facility State would require the law of the Facility State to be applicable
or are otherwise matters as to which private parties cannot chose the applicable
governing law. Notwithstanding the foregoing, Seller Parties and Buyer hereby
consent and agree to non-exclusive jurisdiction and venue in the state or
federal courts located in New York City, New York.

 

 

32

 

--------------------------------------------------------------------------------






21.7 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts each of which, when
so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

21.8 Attorneys’ Fees. In the event any Seller Party on the one hand or Buyer on
the other should bring suit against the other party in respect to any matters
provided for in this Agreement, the prevailing party shall be entitled to
recover from the non-prevailing party its costs of court, legal expenses and
reasonable attorneys’ fees. As used herein, the “prevailing party” shall
include, without limitation, any party who dismisses an action for recovery
hereunder in exchange for payment of the sums allegedly due, performance of
covenants allegedly breached or consideration substantially equal to the relief
sought in the action.

21.9 Certain References. As used in this Agreement, the words “hereof,”
“herein,” “hereunder” and words of similar import shall mean and refer to this
entire Agreement and not to any particular article, section or paragraph of this
Agreement, unless the context clearly indicates otherwise.

21.10 Time Periods. Unless otherwise expressly provided herein, all periods for
performance, approval, delivery or review and the like shall be determined on a
“calendar” day basis. If any day for performance, approval, delivery or review
shall fall on a Saturday, Sunday or legal holiday, the time therefor shall be
extended to the next business day.

21.11 Authority. Each person executing this Agreement, by his or her execution
hereof, represents and warrants that they are fully authorized to do so, and
that no further action or consent on the part of the party for whom they are
acting is required to the effectiveness and enforceability of this Agreement
against such party following such execution.

21.12 Severability. If any provision of this Agreement should be held to be
invalid or unenforceable, the validity and enforceability of the remaining
provisions of this Agreement shall not be affected thereby.

21.13 Waiver. One or more waivers of any covenant, term or condition of this
Agreement by either party shall not be construed as a waiver of any subsequent
breach of the same covenant, term or condition. The consent or approval by
either party to or of any act by the other party requiring such consent or
approval shall not be deemed to waiver or render unnecessary consent to or
approval of any subsequent similar act.

21.14 Relationship of the Parties. Nothing herein contained shall be deemed or
construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that no provision
contained herein, nor any acts of the parties hereto shall be deemed to create
the relationship between the parties hereto other than the relationship of
seller and buyer (and landlord and tenant as to the Lease).

 

 

33

 

--------------------------------------------------------------------------------






21.15 Special Indiana Provision: Indiana Responsible Property Transfer Law.
Buyer and Crawfordsville Bickford Cottage, L.L.C., as Seller of the
Crawfordsville Facility (as identified in Exhibit A), acknowledge that the
transactions contemplated by this Agreement as respects the Crawfordsville
Facility may be subject to the provisions of the Indiana Responsible Property
Transfer Law (Ind. Code 13-25-3-1 et seq.). Crawfordsville Bickford Cottage,
L.L.C. agrees that it shall either (a) comply with the provisions of the Indiana
Responsible Property Transfer Law and provide the Buyer and the Lender with a
“disclosure document” as and when required by the Indiana Responsible Property
Transfer Law, or (b) provide the Buyer with a certification acceptable to Buyer
on or before Closing that the transactions contemplated by this Agreement are
not subject to the provisions of the Indiana Responsible Property Transfer Law. 

21.16 Tax Deferred Exchange. Buyer and Seller Parties agree that, at the
election of either Seller Parties or Buyer, this transaction shall be structured
as an exchange of like-kind properties under §1031 of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations and proposed regulations
thereunder. The parties hereto agree that if Seller Parties or Buyer desires to
make such election, the electing party (“Electing Party”) must do so by notice
delivered to other party (“Other Party”) at least ten (10) days prior to the
Closing Date. If such an election is made, the parties shall reasonably
cooperate with each other regarding the exchange, provided that any such
exchange is consummated pursuant to an agreement that is mutually acceptable to
Buyer and Seller Parties and which shall be executed and delivered on or before
the Closing Date. In no event shall the Other Party be required to take title to
any property other than the Property, nor shall the exchange transaction be
permitted to adversely affect the title to the Property obtained by Buyer at
Closing. The Electing Party shall in all events be responsible for all costs and
expenses related to this Section 1031 exchange and shall fully indemnify, defend
and hold the Other Party harmless from and against any and all liability,
claims, damages, expenses (including reasonable attorneys’ fees), proceedings
and causes of action of any kind or nature whatsoever arising out of, connected
with or in any manner related to this Section 1031 exchange that would not have
been incurred by the Other Party and its successors and assigns if the
transaction were a purchase for cash.

[SIGNATURES APPEAR ON NEXT PAGE]

 

 

34

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Contract on the date first above written.

 

BUYER:

 

 

 

 

 

CARE YBE SUBSIDIARY LLC,

 

 

a Delaware limited liability company

 

 


By: 

 

 

 

 

 

 

 

Printed Name:

 

 

 

Its

 

 

 

 

SELLERS:

 

SELLERS:

 

 

 

AMES BICKFORD COTTAGE, L.L.C., a

 

BOURBONNAIS BICKFORD HOUSE,

Kansas limited liability company

 

L.L.C., a Kansas limited liability company

     

By:

Eby Realty Group, L.L.C., its Manager

 

By:

Eby Realty Group, L.L.C., its Manager

 

 

 

 

 

By: 



 

 


By: 

 

 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

CRAWFORDSVILLE BICKFORD

 

LINCOLN BICKFORD COTTAGE, L.L.C., a

COTTAGE, L.L.C., a Kansas limited liability

 

Kansas limited liability company

company

 

 

 

 

 

By:

Eby Realty Group, L.L.C., its Manager

 

By:

Eby Realty Group, L.L.C., its Manager

 

By: 



 

 


By: 

 

 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

MARSHALLTOWN BICKFORD COTTAGE,

 

MOLINE BICKFORD COTTAGE, L.L.C., a

L.L.C., a Kansas limited liability company

 

Kansas limited liability company

 

 

 

By:

Eby Realty Group, L.L.C., its Manager

 

By:

Eby Realty Group, L.L.C., its Manager

 

By: 



 

 


By: 

 

 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

 

Signature Page

To Purchase and Sale Contract

 

 

--------------------------------------------------------------------------------






 

SELLERS:

 

SELLERS:

 

 

 

MUSCATINE BICKFORD COTTAGE,

 

QUINCY BICKFORD COTTAGE, L.L.C., a

L.L.C., a Kansas limited liability company

 

Kansas limited liability company

 

 

 

By:

Eby Realty Group, L.L.C., its Manager

 

By:

Eby Realty Group, L.L.C., its Manager

 

By: 



 

 


By: 

 

 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

ROCKFORD BICKFORD HOUSE, L.L.C., a

 

SPRINGFIELD BICKFORD HOUSE, L.L.C.,

Kansas limited liability company

 

a Kansas limited liability company

 

 

 

By:

Eby Realty Group, L.L.C., its Manager

 

By:

Eby Realty Group, L.L.C., its Manager

 

By: 



 

 


By: 

 

 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

URBANDALE BICKFORD COTTAGE,

 

BURLINGTON BICKFORD COTTAGE,

L.L.C., a Kansas limited liability company

 

L.L.C., a Kansas limited liability company

 

 

 

By:

Eby Realty Group, L.L.C., its Manager

 

By:

Eby Realty Group, L.L.C., its Manager

 

By: 



 

 


By: 

 

 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

 

Signature Page

To Purchase and Sale Contract

 

 

--------------------------------------------------------------------------------






 

TENANT:

 

SIOUX CITY II:

 

 

 

BICKFORD MASTER I L.L.C., a Kansas

 

SIOUX CITY BICKFORD COTTAGE, II,

limited liability company

 

L.L.C., a Kansas limited liability company

 

 

 

By:

Eby Realty Group, L.L.C., its Manager

 

By:

Eby Realty Group, L.L.C., its Manager

 

By: 



 

 


By: 

 

 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

MANAGER:

 

EBY:

 

 

 

BICKFORD SENIOR LIVING GROUP,

 

EBY REALTY GROUP, LLC, a Kansas

L.L.C., a Kansas limited liability company

 

limited liability company

 

 

 

By:

Eby Realty Group, L.L.C., its Manager

 

 

 

 

By: 



 

 


By: 

 

 

Printed Name: Michael D. Eby

 

 

Printed Name: Michael D. Eby

 

Its: Executive Vice President

 

 

Its: Executive Vice President

 

CARE:

 

 

 

 

 

CARE INVESTMENT TRUST, INC., a

 

 

Maryland corporation

 

 


By: 

 

 

 

 

Printed Name: F. Scott Kellman

 

 

President and Chief Executive Officer

 

 

 

 

Signature Page

To Purchase and Sale Contract

 

 

--------------------------------------------------------------------------------






EXHIBIT A

Sellers and Facility Information

Sellers and Subtenants:

 

1.

Ames Bickford Cottage, L.L.C., a Kansas limited liability company

 

2.

Bourbonnais Bickford House, L.L.C., a Kansas limited liability company

 

3.

Burlington Bickford Cottage, L.L.C., a Kansas limited liability company

 

4.

Crawfordsville Bickford Cottage, L.L.C., a Kansas limited liability company

 

5.

Lincoln Bickford Cottage, L.L.C., a Kansas limited liability company

 

6.

Marshalltown Bickford Cottage, L.L.C., a Kansas limited liability company

 

7.

Moline Bickford Cottage, L.L.C., a Kansas limited liability company

 

8.

Muscatine Bickford Cottage, L.L.C., a Kansas limited liability company

 

9.

Quincy Bickford Cottage, L.L.C., a Kansas limited liability company

 

10.

Rockford Bickford House, L.L.C., a Kansas limited liability company

 

11.

Springfield Bickford House, L.L.C., a Kansas limited liability company

 

12.

Urbandale Bickford Cottage, L.L.C., a Kansas limited liability company

Facility Information, including Facility Name, Street Address and County, and
Facility Type

 

Facility Name
Subtenant

 

Street Address
County

 

Facility Type
(per license or plans
and specifications)
Beds/Units

Ames Bickford Cottage

(“Ames Facility”)

Ames Bickford Cottage, L.L.C.

(f/k/a Ames Sterling House, L.L.C.)

 

2418 Kent Avenue
Ames, IA 50010

Story County, IA

 

Assisted Living Program
37 Units

         

Bourbonnais Bickford House

(“Bourbonnais Facility”)

(Bourbonnais Bickford
House, L.L.C.)

 

100 Jones Drive
Bourbonnais, IL 60914

Kankakee County, IL

 

Assisted Living License
35 Units

65 total units, currently consisting of 37 independent living units and 28
assisted living units

 

 

A-1

 

--------------------------------------------------------------------------------






 

Facility Name
Subtenant

 

Street Address
County

 

Facility Type
(per license or plans
and specifications)
Beds/Units

Burlington Bickford Cottage

(“Burlington Facility”)

Burlington Bickford Cottage, L.L.C.

(f/k/a Burlington Sterling Hous, L.L.C.)

 

3301 Sterling Drive
Burlington, IA 52601

Des Moines County, IA

 

Assisted Living Program 44 Units (33 single/ 11 double), Maximum Capacity is 55.

         

Crawfordsville Bickford Cottage

(“Crawfordsville Facility”)

Crawfordsville Bickford Cottage, L.L.C.

 

100 Bickford Lane
Crawfordsville, IN 47933

Montgomery County, IN

 

Residential Care License
33 Units

         

Lincoln Bickford Cottage

(“Lincoln Facility”)

Lincoln Bickford Cottage, L.L.C

(f/k/a Lincoln Sterling House, L.L.C.)

 

4451 Old Cheney Road
Lincoln, NE 68516

Lancaster County, NE

 

Assisted Living Facility
44 Units with Alzheimer unit

 

         

Marshalltown Bickford Cottage

(“Marshalltown Facility”)

Marshalltown Bickford Cottage, L.L.C.

(f/k/a Marshalltown Sterling House, L.L.C.)

 

101 New Castle Road
Marshalltown, IA 50158

Marshall County, IA

 

Assisted Living Program
38 Units (32 single/ 6 double)

         

Moline Bickford Cottage

(“Moline Facility”)

Moline Bickford Cottage, L.L.C.

 

3650 41st Street
Moline, IL 61265

Rock Island County, IL

 

Assisted Living License
28 Regular Units

 

 

A-2

 

--------------------------------------------------------------------------------






 

Facility Name
Subtenant

 

Street Address
County

 

Facility Type
(per license or plans
and specifications)
Beds/Units

Muscatine Bickford Cottage

(“Muscatine Facility”)

Muscatine Bickford Cottage, L.L.C.

(f/k/a North Central Assisted Living, L.L.C.)

 

2807 Cedar Street
Muscatine, IA 52761

Muscatine County, IA

 

Assisted Living Program
45 Units (11 double/34 single)

 

         

Quincy Bickford Cottage

(“Quincy Facility”)

Quincy Bickford Cottage, L.L.C.

(f/k/a Quincy Bickford House L.L.C.)

 

4221 Maine
Quincy, IL 62305

Adams County, IL

 

Assisted Living License
46 Units (39 regular units/ 7 Alzheimer units)

         

Rockford Bickford House

(“Bickford Facility”)

Rockford Bickford House, L.L.C.

 

960 North Mulford
Rockford, IL 61107

Winnebago County, IL

 

 

Assisted Living License
35 Floating Total

         

Springfield Bickford House

(“Springfield Facility”)

Springfield Bickford House, L.L.C.

 

2433 West White Oaks Dr.
Springfield, IL 62704

Sangamon County, IL

 

Assisted Living License
40 Floating Units

 

         

Urbandale Bickford Cottage

(“Urbandale Facility”)

Urbandale Bickford Cottage, L.L.C.

(f/k/a Urbandale Sterling House, L.L.C.)

 

5915 Sutton Place
Urbandale, IA 50322

Polk County, IA

 

Assisted Living Program
61 Units (52 single/9 double)

 

 

A-3

 

--------------------------------------------------------------------------------

